Dismissed and Memorandum Opinion filed December 30, 2008







Dismissed
and Memorandum Opinion filed December 30, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00873-CV
____________
 
METROPOLITAN TRANSIT AUTHORITY A/K/A METROPOLITAN
TRANSIT AUTHORITY OF HARRIS COUNTY, TEXAS, Appellant
 
V.
 
NATALIE J. EVANS, Appellee
 

 
On Appeal from the
281st District Court
Harris County,
Texas
Trial Court Cause
No. 2005-75579
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 13, 2008.  On December 12, 2008, 
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Brown, and Boyce.